Name: Commission Regulation (EEC) No 2913/80 of 11 November 1980 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 80 Official Journal of the European Communities No L 302/ 17 COMMISSION REGULATION (EEC) No 2913/80 of 11 November 1980 temporarily suspending the advance fixing of export refunds for certain milk products Customs Tariff is hereby suspended during the period 12 to 14 November 1980 : 04.02 A II a) 2 (bb), 04.02 A II a) 2 (cc), 04.02 A II a) 2 (dd), 04.02 A II a) 3 , 04.02 A II a) 4 , 04.02 A II b) 2 (bb), 04.02 A II b) 2 (cc), 04.02 A II b) 2 (dd), 04.02 A II b) 3 , 04.02 A II b) 4, 04.02 B I b) 1 bb) (22), 04.02 B I b) 1 bb) (33), 04.02 B I b) 1 bb) (44), 04.02 B I b) 1 cc), 04.02 B I b) 2 bb) (22), 04.02 B I b) 2 bb) (33), 04.02 B I b) 2 bb) (44), 04.02 B I b) 2 cc) and 04.03 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is char ­ acterized by uncertainty ; whereas the current refunds applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend tempor ­ arily the advance fixing of refunds for the products in question , HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products within the following subheadings of the Common Article 2 This Regulation shall enter into force on 12 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (3) OJ No L 155, 3 . 7 . 1968 , p . 1 . ( «) OJ No L 264, 23 . 11 . 1972, p . 1 .